Citation Nr: 0918262	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
dislocated left elbow with traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ulnar nerve entrapment.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected left elbow 
disorder.

4.  Entitlement to service connection for a right hip 
replacement, to include as secondary to the service-connected 
left elbow disorder.

5.  Entitlement to service connection for a left leg 
disorder.

6.  Entitlement to service connection for a right leg 
disorder, to include as secondary to the service-connected 
left elbow disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The Veteran appeared for a Travel Board hearing in March 
2009.  Subsequent to that hearing, additional VA treatment 
records were added to the claims file.  In May 2009, the 
Veteran's representative confirmed that he was waiving his 
right to have this new evidence reviewed by the agency of 
original jurisdiction, here the RO.  See 38 C.F.R. 
§ 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

With regard to the two claims for higher ratings, the Board 
notes that the Veteran's left upper extremity, in terms of 
both elbow and ulnar nerve symptoms, was last addressed by a 
VA examination in February 2006, more than three years ago.  
The Board is aware that the length of time since the last 
examination, in and of itself, does not warrant a further 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Recent 
VA treatment records from March 2009, however, reflect that 
the Veteran has reported "worsening" pain in the left elbow 
region.  Given that the Veteran has reported worsening pain 
symptoms in the left upper extremity, the Board has 
determined that a new VA examination is "necessary" in this 
instance.  Id.; see also 38 U.S.C.A. § 5103A(d) (West 2002).

Also, the Board notes that the Veteran has been furnished 
with several letters addressing VA's duties to notify and 
assist him in conjunction with his claims.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
In regard to the claim for an increased evaluation for a left 
elbow disorder, however, the Veteran has not been furnished 
with a notification letter compliant with the more specific 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), involving particular types of lay and medical 
evidence and specific measurements or test results that may 
be required in light of applicable diagnostic criteria.  A 
further notice letter is therefore warranted.

As to the Veteran's service connection claims, the Board 
notes that he has been shown to have multi-level lumbosacral 
disc findings (confirmed by MRI in December 2002), arthritis 
of the right hip that resulted in a right total hip 
arthroplasty, and multiple lower extremity findings including 
gout, fibromyalgia, and radiculopathy.  During his March 2009 
hearing, the Veteran asserted that he had been told by his 
doctor, in discussing the left elbow disability, that he had 
"at least three kinds of arthritis" and that "it could 
have affected my other joints."  He also indicated agreement 
with the characterization of his disability as "gouty 
arthritis."  

In reviewing the claims file, the Board observes that the 
Veteran's doctor, Jill S. Vargo, M.D., has provided several 
statements tending to support his contentions.  In December 
2002, Dr. Vargo discussed the Veteran's progressive back pain 
and left leg numbness and noted that it was "quite possible 
that a service connected injury started the arthritic 
process."  In February 2005, Dr. Vargo opined that the 
Veteran had a history of trauma in the military that had lead 
to progressive degenerative back disease.  In January 2007, 
Dr. Vargo indicated that the Veteran had "multiple arthritic 
and neuropathic problems" and noted both his right total hip 
replacement and his history of trauma in service that had led 
to progressive degenerative back disease.  Significantly, Dr. 
Vargo opined that the Veteran's "arthritis is as least 
likely as not caused by his service connected elbow injury."  

As the above lay contentions and the opinions from Dr. Vargo 
reflect, the service connection claims in this case encompass 
multiple etiological theories that warrant a VA examination 
for clarification, but no such examination has been conducted 
to date.  The Board therefore finds that the scheduling of 
such an examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) prior to an adjudication of these service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

As to the increased evaluation claims, it 
is essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results in 
support of an increased evaluation.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit.  Finally, the full criteria 
of 38 C.F.R. §§ 4.71a (Diagnostic Codes 
5003, 5010, and 5205-5209) and 4.124a 
(Diagnostic Code 8516) must be included 
in the notice letter.  

2.  Then, the Veteran should be afforded 
a VA medical examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected left elbow and left ulnar nerve 
entrapment disorders and the nature and 
etiology of the claimed low back 
disorder, right hip replacement, and left 
and right lower extremity disorders.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

As to the service-connected left elbow 
disorder, the examiner should conduct 
range of motion studies and describe 
whether, and to what extent, the 
disability results in painful motion, 
functional loss due to pain, excess 
fatigability, weakness, additional 
disability during flare-ups, and 
ankylosis.

As to the service-connected left ulnar 
nerve entrapment, the examiner should 
describe all current symptoms and conduct 
any necessary testing to ascertain the 
degree of neurological impairment (i.e., 
mild, moderate, severe, or complete). 

Finally, in regard to the claimed low 
back disorder, right hip replacement, and 
left and right lower extremity disorders, 
the examiner should first provide 
corresponding diagnoses based upon 
examination findings and a claims file 
review.  For each diagnosed disability, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder: (1) is etiologically related to 
the Veteran's period of active service; 
or (2) was caused or permanently worsened 
beyond natural progression as a result of 
the service-connected left elbow 
disorder.  The examiner should also 
provide an opinion as to whether any 
diagnosed disorder of the left leg has 
caused a disorder of the right leg to 
worsen beyond natural progression. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, as well as any further 
development found on remand to be 
necessary, the Veteran's claims should be 
readjudicated.  In readjudicating the 
service connection claims, consideration 
should be given to whether the claimed 
disorders were incurred or aggravated as 
secondary to the service-connected left 
elbow disorder; consideration should also 
be given to whether the claimed right leg 
disorder was incurred or aggravated as 
secondary to the claimed left leg 
disorder.  If the determination of any of 
these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


